Citation Nr: 9927249	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the reduction from 60 to 40 percent, effective 
September 1, 1993, for the service-connected low back pain 
with hemilaminectomy with lumbo-spondylosis was proper.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1982.

This appeal arose from an August 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
rating based on individual unemployability.  This decision 
was confirmed and continued by rating actions issued in June 
and November 1992 and in February 1993.  Also in February 
1993, the RO issued a rating action which proposed a 
reduction in the disability evaluation assigned to the 
veteran's service-connected low back disability.  The veteran 
testified at a personal hearing in May 1993; the hearing 
officer issued a decision in June 1993.  That same month, a 
rating action was issued which reduced the disability 
evaluation assigned to his low back disorder from 60 percent 
to 40 percent.  The issue of entitlement to individual 
unemployability was remanded by the Board of Veterans' 
Appeals (Board) in October 1995 for additional development.  
This case was again remanded by the Board in December 1997, 
in part so that the veteran could be provided a statement of 
the case pertaining to the reduction issue.  The denial of 
entitlement to individual unemployability was continued by a 
decision rendered in January 1999.  In February 1999, the 
veteran was provided a statement of the case pertaining to 
the reduction, to which he responded with a substantive 
appeal in March 1999.


FINDINGS OF FACT

1.  The reduction in the evaluation was based on evidence 
which showed improvement in the veteran's low back 
disability.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.The reduction from 60 percent to 40 percent, effective 
September 1, 1993, for the service-connected low back 
disability was proper.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.344(a) & (c) (1998).

2.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Whether the reduction from 60 percent 
to 40 percent for the service-connected 
low back disability was proper

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1998).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1998).

Initially, it is noted that the 60 percent evaluation for the 
veteran's low back disability had been in effect for 
approximately 3 years.  Therefore, the provisions of the 
38 C.F.R. § 3.344(a) do not apply in this case.  In other 
words, the evaluation assigned could be reduced as long as 
reexamination shows improvement in the disability.

The pertinent evidence of record included a VA examination 
conducted in November 1990, which was used to award the 60 
percent disability evaluation to the veteran's service-
connected low back disability.  This examination noted the 
veteran's complaints of low back pain.  He also complained of 
numbness and hypersensitivity in the right lateral thigh 
which was aggravated by standing.  He said that the pain 
would radiate from the back to the right buttock and right 
foot.  He also reported weakness in the leg muscles and 
spasms in the back.  The objective examination noted a long 
scar over the back area.  He walked with a limp and had a 
cane in his right hand.  Forward flexion was to 40 degrees; 
extension was to 10 degrees; lateral flexion was to 15 
degrees bilaterally; and rotation was to 20 degrees 
bilaterally.  He could bear weight on his toes, but was 
unable to bear weight on the right heel well.  Palpation 
elicited no weakness in the calves, although the calf muscles 
did not appear to be symmetric.  Deep tendon reflexes were 
normal.  An MRI conducted in April 1990 had revealed lumbar 
spondylosis with osteophytes without evidence of disc 
herniation but with symptoms that suggested spinal stenosis.  
An x-ray showed that the disc spaces were well maintained.

VA examined the veteran in February 1992.  This noted that 
his motor examination was normal throughout.  His strength 
appeared to be limited by back pain; the examiner commented 
that if the back pain could be eliminated, the veteran's 
strength would probably be normal.  Reflexes were 2/2 in the 
lower extremities, except for an absent right patella.  The 
sensory examination was normal except for some patchy 
decreased pinprick and light touch on the lateral right lower 
extremity.  Proprioception and vibration were normal.  His 
gait was noted to be stiff and cautious.  His range of motion 
was decreased in all directions.  He displayed positive 
straight leg raises at 45 degrees.  The assessment was 
accelerated degenerative joint disease (DJD) with a history 
of herniated disc in the low back with an L4-5 
hemilaminectomy.  The examination suggested L4 radiculopathy.  
There was no evidence that the condition was progressive.  
During the general medical examination, he noted that he 
experienced a constant, dull low back ache, which would 
become sharp with any activity.  He stated that the pain 
would radiate into the right leg.  The objective examination 
noted paravertebral muscle tenderness and tightness.  Forward 
flexion was to 20 degrees; extension was to 5 degrees; 
lateral flexion was to 10 degrees bilaterally; and rotation 
was to 20 degrees on the left and to 15 degrees on the right.  
The circumference of the right leg was slightly smaller than 
the left.  Straight leg raises were positive on the right at 
20 degrees and at 30 degrees on the left.  The neurological 
examination noted an absent right patella deep tendon reflex.  
The ankle reflexes were intact.  Pinprick was decreased on 
the right lower extremity.  The diagnosis was status post 
hemilaminectomy L4-5 with evidence of continued disc disease; 
there was also a component of lumbosacral strain.

VA re-examined the veteran in January 1993.  He was noted to 
walk with a mild limp on the right.  There was a well healed 
surgical scar in the midline of the lower lumbar region.  
There was rather generalized tenderness to palpation.  
Forward flexion was to 45 degrees and extension was to 20 
degrees.  He complained of pain on motion.  He was also able 
to perform fair heel/toe walk.  He squatted and arose without 
complaints of back pain.  Reflexes were trace at the right 
knee, 2+ at the left knee and about 2+ at both ankles.  There 
appeared to be decreased sensation to pinprick over the L5-S1 
dermatome distribution of the right foot.  The x-ray was 
normal.  The impression was chronic lumbar syndrome, post 
operative laminectomy.  

Based upon the VA examinations performed in February 1992 and 
January 1993, the RO issued a rating action which proposed to 
reduce his low back disability evaluation from 60 percent to 
40 percent.

The veteran then testified at a personal hearing in May 1993.  
He stated that he suffered from recurrent, continuing muscle 
spasms and back pain.  He also reported numbness from the hip 
down to his toes on the right side.  He used a cane for 
ambulation.  He described his pain as moderate to severe.

VA outpatient treatment records reflected his treatment for 
back pain on January 8, February 5, March 2 and April 21, 
1993.

The hearing officer issued a decision in June 1993 which 
confirmed the proposed reduction.  The veteran's pain was 
noted, but it was found that there was not enough evidence of 
neurological deficits needed to justify a 60 percent 
evaluation.  This decision was promulgated by a rating action 
issued that same month.

After a careful review of the evidence of record, it is found 
that the reduction was proper and that restoration of the 60 
percent disability evaluation is not warranted.  Initially, 
it is noted that, because the veteran's condition had not 
stabilized, the evaluation could be reduced on any one 
examination, provided that that examination demonstrated 
improvement in the disability in question.  See 38 C.F.R. 
§ 3.344(a) & (c) (1998).  In the instant case, the evidence 
did show that the veteran's service-connected low back 
disability had improved.  The VA examinations conducted in 
February 1992 and January 1993 showed that his back 
disability was manifested by complaints of pain.  However, 
there was no evidence of pronounced intervertebral disc 
syndrome, manifested by persistent symptoms compatible with 
sciatic neuropathy with demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  As noted by the hearing officer, 
the evidence simply does not demonstrate the existence of 
sufficient neurological involvement to justify a 60 percent 
disability evaluation.  Therefore, it is found that the 
reduction to 40 percent was proper.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 60 percent disability evaluation for the service-
connected low back pain with hemilaminectomy with lumbo-
spondylosis.


II.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(c) (1998).

The veteran is currently assigned service connection for low 
back pain with hemilaminectomy with lumbo-spondylosis, 
assigned a 40 percent disability evaluation; a history of a 
foreign body in the right eye, assigned a 0 percent 
disability evaluation; and status post nail and bed removal, 
right great toe, assigned a 0 percent disability evaluation.  
His combined disability evaluation is 40 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1998).  While he does have one disability rated as 
40 percent disabling, he does not have sufficient additional 
disability to bring the combined rating to 70 percent.  It is 
noted that the VA examination conducted in August 1998 did 
not contain a joint opinion as to the affect that his 
disabilities had upon his ability to work, as requested by 
the December 1997 remand.  However, given the fact that the 
veteran does not meet the provisions of 38 C.F.R. § 4.16(c), 
it is found that this deficiency need not be corrected.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, it is 
found that he is not entitled to a total disability rating 
for compensation based on individual unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.


ORDER

Restoration of the 60 percent disability evaluation for the 
service-connected low back pain with hemilaminectomy with 
lumbo-spondylosis is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

